DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Due to amendments and persuasive arguments by applicant, the previous rejections of record have been overcome and are hereby withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities: There is a typographical error with the addition of “ca” at the end of the claim, after the period.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9 and 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP 63031522 A).
	In the abstract and page 2, Kobayashi et al. teach a composition for absorption comprising a polymerizable first acidic vinyl monomer, represented by vinyl sulphonic acid; a polymerizable second basic vinyl monomer, represented by methacrylamide; and 5 to 500 parts by weight, based on the monomers, of a deliquescent salt, such as CaCl2 (page 3); wherein the acidic vinyl monomer and the basic vinyl monomer are at a ratio of 20/80 to 80/20; the composition may also comprise a crosslinking monomer, such as N,N'-methylenebisacrylamide; and wherein a solvent like water may be added before drying.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Response to Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE